EXHIBIT 10.28

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

First Amendment to Collaboration and License Agreement

 

This First Amendment to Collaboration and License Agreement (the “Amendment”) is
entered into on April 1, 2007 (the “Amendment Effective Date”) between AFFYMAX,
INC., a Delaware corporation, with its principal place of business at 4001
Miranda Avenue, Palo Alto, CA  94304, U.S.A. (“Affymax”), and TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a company incorporated under the laws of Japan,
with its principal place of business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka,
540-8645, Japan (“Takeda”).

 

RECITALS

 

WHEREAS, Affymax and Takeda have entered into a certain Collaboration and
License Agreement dated as of February 13, 2006, under which Affymax has granted
Takeda a certain right and license for the development and commercialization in
Japan of Affymax’s proprietary pegylated [ * ] drug candidate designated by
Affymax as Hematide™ (the “Japan Agreement”);

 

WHEREAS, Affymax and Takeda have also entered into another Collaboration and
License Agreement dated as of June 27, 2006, under which Affymax has granted
Takeda a certain right and license for the development and commercialization of
the same drug candidate worldwide outside Japan (the “Global Agreement”);

 

WHEREAS, Affymax and Takeda have been discussing, pursuant to Section 6.8 of the
Global Agreement, the amendment of the Japan Agreement to reflect the fact that
Takeda is now the exclusive collaborator of the drug candidate not only in Japan
but also all over the world;

 

NOW THEREFORE, in consideration of the foregoing premises and mutual promises,
covenants and conditions contained in this Amendment, the Parties agree as
follows:

 

1.             Amendments to Section 1.  The Parties hereby agree to amend each
of the following Sections of the Japan Agreement by replacing each such Section,
in its entirety, with the phrase “{SECTION INTENTIONALLY LEFT BLANK}”: Sections
1.70, 1.77, and 1.79.

 

2.             Addition of Section 1.84.  The Parties hereby agree to append, at
the end of Section 1, new Section 1.84 as follows:

 

1.84        “Global Agreement” means that certain Collaboration and License
Agreement between the Parties, dated as of June 27, 2006, pursuant to which
Affymax has granted Collaborator certain rights and licenses with respect to the
development and commercialization of Hematide and the Product worldwide outside
Japan.

 

--------------------------------------------------------------------------------


 

3.             Amendment to Section 2.4(c)(iii).  The Parties hereby agree to
amend and restate Section 2.4(c)(iii) of the Japan Agreement by replacing such
Section, in its entirety, with the following:

 

(iii)  altering the [ * ] or otherwise proposing to conduct or conducting any
Development activities in a manner that would reasonably be expected to [ * ]
development or commercialization efforts for Products [ * ] other than for
purposes of [ * ] or pursuant to a requirement imposed by the Regulatory
Authorities in the Licensed Territory or the external monitoring board for such
trial.

 

4.             Amendment to Section 3.3(d).  The Parties hereby agree to amend
and restate Section 3.3(d) of the Japan Agreement by replacing such Section, in
its entirety, with the following:

 

(d)           using Diligent Efforts not to unreasonably adversely impact the
Development or Commercialization efforts for Products pursuant to the Global
Agreement, including without limitation, and where reasonably practicable, using
and filing in the Licensed Territory regulatory filings that are equivalent to
all MAAs and related filings for Products that are provided by Affymax and/or
Collaborator pursuant to the Global Agreement, to ensure that all Collaborator’s
filings and specifications for Products in the Licensed Territory remain
consistent, as far as reasonable, with those for the relevant Products outside
the Licensed Territory.

 

5.             Amendment to Section 3.6.  The Parties hereby agree to amend the
first sentence of Section 3.6 of the Japan Agreement by replacing such sentence,
in its entirety, with the following: “If, during the ten (10) year period
following the Effective Date, Affymax develops a potential Backup Product(s) in
the Field, Collaborator shall have a right of first refusal to develop and
commercialize such Backup Product(s) for the Licensed Territory as provided in
this Section 3.6.”

 

6.             Amendment to Section 3.6.  The Parties hereby agree to amend the
final sentence of Section 3.6 of the Japan Agreement by replacing such sentence,
in its entirety, with the following: “For clarity, if and as far as a Backup
Product is developed outside the Field by Affymax, then Collaborator shall have
no rights under this Section 3.6 with respect to such Backup Product.”

 

7.             Amendment to Section 4.1(a)(i).  The Parties hereby agree to
amend the final sentence of Section 4.1(a)(i) of the Japan Agreement by
replacing such sentence, in its entirety, with the following: “Collaborator
shall have the full right, without any additional consideration, to use any and
all such data and reports supplied by Affymax under this Section 4.1(a)(i) in
connection with the Development and/or Commercialization of the Product in the
Licensed Territory, including the incorporation of such data or reports in any
MAA.”

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

8.             Amendment to Section 4.1(a)(ii).  The Parties hereby agree to
amend and restate Section 4.1(a)(ii) of the Japan Agreement by replacing such
Section, in its entirety, with the following:

 

(ii)           Within thirty (30) days after the Effective Date, Affymax shall
provide Collaborator with copies of all clinical data resulting from [ * ]
completed or ongoing (where available) as of the Effective Date and Controlled
by Affymax.  Thereafter, Affymax shall, in a timely manner and compliant with
requirements of the Regulatory Authority in the Licensed Territory, provide
Collaborator with copies of all preclinical, non-clinical, analytical,
manufacturing, and clinical data relating to the Product and generated by
Affymax or on behalf of Affymax by any Third Party, provided that information
regarding adverse events and serious adverse events shall be provided promptly
as set forth in Section 4.8.    Collaborator shall have the full right, without
any additional consideration, to use any and all such data supplied by Affymax
pursuant to this Section 4.1(a)(ii) and any data generated by Collaborator under
the Global Agreement in connection with the Development and/or Commercialization
of the Product pursuant to this Agreement and the Global Agreement, including
the incorporation of such data or reports in any MAA or other regulatory
filings.

 

9.             Amendment to Section 4.1(a)(iii).  The Parties hereby agree to
amend and restate Section 4.1(a)(iii) of the Japan Agreement by replacing such
Section, in its entirety, with the following:

 

(iii)         The terms of the Global Agreement, including Section 4.1 of such
agreement, will govern with respect to the Parties’ rights outside of the
Licensed Territory to access and use any clinical data generated by the Parties
pursuant to the Global Agreement. In addition, Collaborator shall have the full
right, without any additional consideration, to use any and all such data
generated by Collaborator under this Agreement in connection with the
Development and/or Commercialization of the Product pursuant to the Global
Agreement, including the incorporation of such data or reports in any MAA or
other regulatory filing.

 

10.          Deletion of Certain Sections.  The Parties hereby agree to delete
the following Sections of the Japan Agreement in their entirety: Sections
4.1(a)(iv), 4.1(a)(v), and 4.1(a)(vi).

 

11.          Amendment to Section 4.1(b).  The Parties hereby agree to amend
Section 4.1(b) of the Japan Agreement by replacing such Section, in its
entirety, with the phrase “{SECTION INTENTIONALLY LEFT BLANK}”.

 

12.          Amendment to Section 4.1(c).  The Parties hereby agree to amend and
restate Section 4.1(c) of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

(c)           Data Generated by or on Behalf of Collaborator.  Collaborator
shall, in a timely manner and compliant with requirements of the FDA and the
EMEA, provide Affymax with copies of all preclinical, non-clinical, analytical,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

manufacturing, and clinical data relating to the Product and generated by
Collaborator or on behalf of Collaborator by any Third Party under this
Agreement, provided that information regarding adverse events and serious
adverse events shall be provided promptly as set forth in Section 4.8.  If
Affymax requests that copies of such data be provided in compliance with
requirements of other Regulatory Authorities pursuant to the Global Agreement,
Collaborator shall reasonably consider such request.  Affymax shall have the
full right, without any additional consideration, to use any and all such data
supplied by Collaborator pursuant to this Section 4.1(c) in connection with the
Development of the Product pursuant to this Agreement and the Global Agreement
and/or in connection with the Commercialization of the Product in U.S. pursuant
to the Global Agreement, including the incorporation of such data or reports in
any MAA or other regulatory filings.

 

13.          Amendment to Section 4.1(d).  The Parties hereby agree to amend and
restate Section 4.1(d) of the Japan Agreement by replacing such Section, in its
entirety, with the phrase “{SECTION INTENTIONALLY LEFT BLANK}”.

 

14.          Amendment to Section 4.2(b).  The Parties hereby agree to amend and
restate Section 4.2(b) of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

(b)           Rights of Reference to Regulatory Materials.   Each Party hereby
grants to the other Party a right of reference to all Regulatory Materials filed
by such Party pursuant to this Agreement and/or the Global Agreement for Product
as follows:  The right of reference granted to Affymax herein shall be solely
for the purpose of Affymax or its Affiliates obtaining Regulatory Approval in
U.S. for the Product pursuant to the Global Agreement.  The right of reference
granted to Collaborator herein shall be solely for the purpose of obtaining
Regulatory Approval for the Products in and outside the Licensed Territory
pursuant to this Agreement and/or the Global Agreement. For the avoidance of
doubt, Collaborator shall have a right of reference, for the purpose of
obtaining the Regulatory Approval for the Products in the Licensed Territory
pursuant hereto, to all Regulatory Materials filed by Collaborator pursuant to
the Global Agreement, and vice versa.

 

15.          Amendment to Section 4.2(c)(iv).  The Parties hereby agree to amend
and restate Section 4.2(c)(iv) of the Japan Agreement by replacing such Section,
in its entirety, with the following:

 

(iv)          The terms of the Global Agreement, including Section 4.2(a) of
such agreement, will govern the right to file Regulatory Materials or Regulatory
Approvals regarding the Product outside the Licensed Territory.

 

16.          Amendment to Section 4.5.  The Parties hereby agree to amend and
restate the final sentence of Section 4.5 of the Japan Agreement by replacing
such sentence, in its entirety, with the following: “The terms of the Global
Agreement, including Section 4.6 of such agreement,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

will govern the right and procedures for the communication regarding the Product
with any Regulatory Authorities outside the Licensed Territory.”

 

17.          Amendment to Section 4.6.  The Parties hereby agree to amend and
restate the final sentence of Section 4.6 of the Japan Agreement by replacing
such sentence, in its entirety, with the following: “The terms of the Global
Agreement, including Section 4.2 of such agreement, will govern the filing of
any Regulatory Materials for Peptide, [ * ], Hematide and/or Product outside of
the Licensed Territory.”

 

18.          Amendment to Section 4.8.  The Parties hereby agree to amend and
restate the first sentence of Section 4.8 of the Japan Agreement by replacing
such sentence, in its entirety, with the following: “The Parties agree that
Collaborator shall be primarily responsible for the monitoring of all clinical
experiences and filing of all required reports throughout clinical Development
and Commercialization of the Product in the Licensed Territory, and that the
primary responsibility for the monitoring of all clinical experiences and filing
of all required reports concerning the Product in the Affymax Territory will be
as set forth in the Global Agreement.”

 

19.          Amendment to Sections 4.8(c) and (d).  The Parties hereby agree to
amend and restate Sections 4.8(c) and (d) of the Japan Agreement by replacing
such Sections, in their entirety, with the following:

 

(c)           provides that Collaborator shall have regulatory reporting
responsibilities in the Licensed Territory, and the Party who shall have
regulatory reporting responsibilities in the Affymax Territory shall be as set
forth in the Global Agreement;

 

(d)           provides that Collaborator shall manage the global safety
database;

 

20.          Amendment to Section 4.9.  The Parties hereby agree to amend and
restate  Section 4.9 of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

4.9          Regulatory Authority Communications Received by a Party.  Each
Party shall keep the other Party informed, in a timely manner and in any event
in compliance with the reporting requirements of any Regulatory Authorities, of
notification of any action by, or notification or other information which the
first Party receives (directly or indirectly) from any such Regulatory Authority
which: (a) raises any [ * ] of the Product; (b) indicates or suggests [ * ] in
connection with the Product; (c) is reasonably likely to lead to a [ * ] of the
Product; or (d) relates to [ * ] with respect to the Product, [ * ], and which
may have [ * ] the [ * ]. Preparation and submission of the response to such
communication outside the Licensed Territory shall be as set forth in the Global
Agreement. Collaborator shall be responsible for preparing and submitting the
response to the communication to the Regulatory Authorities in the Licensed
Territory.  However, before submitting such response to a Regulatory Authority
regarding the communication, Affymax shall have an opportunity to comment on the

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

response.  In the event the Parties disagree concerning the form or content of a
response to a Regulatory Authority in the Licensed Territory, Collaborator shall
decide the appropriate form and content of such response. Affymax shall fully
cooperate with and assist the Collaborator in complying with such regulatory
obligations and communications, including by providing to the Collaborator,
within two (2) Business Days after a request or as quickly as practicable
thereafter, such information and documentation in Affymax’s possession as may be
necessary or helpful for the Collaborator to prepare a response to an inquiry
from a Regulatory Authority.  For clarity, each Party’s obligations under this
Section 4.8 shall apply to any such communications regarding the matters
referred to above received by such Party’s Affiliate(s), contractors, partners,
or other collaborators as if such communications had been received by such Party
directly.

 

21.          Amendment to Section 4.11.  The Parties hereby agree to amend and
restate Section 4.11 of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

4.11        Recalls and Voluntary Withdrawals.  The Parties shall exchange their
internal standard operating procedures (“SOPs”) for conducting product recalls
reasonably in advance of the First Commercial Sale of any Product in the
Licensed Territory, and shall discuss and resolve any conflicts between such
SOPs and issues relating thereto promptly after such exchange.  If either Party
becomes aware of information relating to any Product that indicates that a unit
or batch of Finished Product or Bulk Hematide may not conform to the
specifications therefor, or that potential adulteration, misbranding, and/or
other issues have arisen that relate to the safety or efficacy of Products, it
shall promptly so notify the other Party.  The Joint Committee shall meet to
discuss such circumstances and to consider appropriate courses of action, which
shall be consistent with the internal SOP of the Party having the right to
control such recall pursuant to this Section 4.11. Collaborator shall have the
right and responsibility to control any product recall, field correction, or
withdrawal of any Product in the Licensed Territory that is required by
Regulatory Authorities in the Licensed Territory, and the allocation of expenses
incurred in connection with such recall between the Parties shall be made as
follows: (i) if the recall is due to a manufacturing defect in accordance with
then prevailing U.S. product liability Laws, unless otherwise agreed upon by the
Parties in the Supply Agreement (as defined in Section 7.3 hereof) for Bulk
Hematide, then Affymax shall bear all such expenses, (ii) if the recall is due
to a manufacturing defect in accordance with then prevailing U.S. product
liability Laws, unless otherwise agreed upon by the Parties in the Supply
Agreement of Finished Product (other than due to manufacturing defect of Bulk
Hematide), then Collaborator shall bear all such expenses, (iii) if the recall
is due to both of (i) and (ii), then the Parties shall share all such expenses
proportionately and (iv) otherwise, 100% to Collaborator to the extent
attributable to a recall in the Licensed Territory, unless otherwise may be
agreed in the Supply Agreement. In addition, Collaborator shall have the right,
at its discretion, to conduct any product recall, field correction or withdrawal
of any Product in the Licensed Territory that is not so required by such
Regulatory

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Authorities but that Collaborator deems to be appropriate, with the allocation
of expenses incurred in connection with such recall between the Parties to be as
set forth in the immediately preceding sentence. Collaborator shall maintain
complete and accurate records of any recall in the Licensed Territory for such
periods as may be required by applicable Laws, but no event for less than three
(3) years.

 

22.          Amendment to Section 6.3.  The Parties hereby agree to amend and
restate Section 6.3 of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

6.3          License to Affymax under Collaborator Technology.  Subject to the
terms and conditions of this Agreement and the Global Agreement, Collaborator
hereby grants to Affymax a non-exclusive, royalty-free license under the
Collaborator Technology to develop, use, sell, offer for sale, make, have made,
and import the Product or the Peptide or the Bulk Hematide or the Finished
Product for the purpose of Development and Commercialization of the Product
anywhere in the world where Affymax has or comes to have a right to Develop and
Commercialize the Product pursuant to this Agreement or the Global Agreement, as
the case may be.  Such license shall be sublicenseable by Affymax to any
Affiliate of Affymax.  Such license shall also be sublicenseable by Affymax to
any Third Party with written notification to Collaborator promptly following the
grant of such sublicense.

 

23.          Amendment to Section 7.4.  The Parties hereby agree to amend and
restate Section 7.4 of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

7.4          Finished Product.    Collaborator shall be responsible for, at its
own cost, the formulation, filling, finishing, testing and final release of the
Finished Products for Development and Commercialization in the Licensed
Territory.  Collaborator shall have the right to pursue in its sole discretion
the formulation for the Product, including a formulation which is different from
that utilized for the Product pursuant to the Global Agreement for use in the
Affymax Territory.  Collaborator shall be solely responsible for obtaining, at
its expense, any licenses deemed by it to be necessary or desirable to such
formulation and/or any aspect of the Finished Manufacture which is different
from that utilized for the Product pursuant to the Global Agreement for use in
the Affymax Territory.

 

24.          Amendment to Section 8.2.  The Parties hereby agree to amend and
restate the second row of the table set forth in Section 8.2 of the Japan
Agreement by replacing such row, in its entirety, with the following:

 

[ *]

 

$

[*]

 

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

25.          Amendment to Section 8.2.  The Parties hereby agree to amend and
restate the final row of the table set forth in Section 8.2 of the Japan
Agreement by replacing such row, in its entirety, with the following:

 

* “Initiation”, as used in this milestone event chart, means the first dosing of
the first human subject.

 

 

 

** “Completion” means, with respect to a given clinical trial, and as used in
the description of the milestone events, the date on which all data has been
collected in such trial for the last subject.

 

 

 

*** As used in this milestone event chart, [ * ] shall include receipt of final
written notice from the Regulatory Authority that, based on results obtained
outside the Licensed Territory, [ * ] must be conducted within the Licensed
Territory to obtain Regulatory Approval of the Product in the Licensed
Territory.

 

26.          Amendment to Section 9.3(a).  The Parties hereby agree to amend the
Section 9.3(a) of the Japan Agreement by deleting the final sentence of such
Section in its entirety.

 

27.          Amendment to Section 9.3(c).  The Parties hereby agree to amend and
restate Section 9.3(c) of the Japan Agreement by replacing such Section, in its
entirety, with the following:

 

(c)           Joint Patents.  With respect to any potentially patentable Joint
Invention, the Parties shall meet and agree upon which Party shall prosecute and
maintain patent applications covering such Joint Invention (any such patent
application and any patents issuing therefrom a “Joint Patent”) in particular
countries and jurisdictions throughout the world.  It is the intention of the
Parties that, unless otherwise agreed, Collaborator would prosecute and maintain
any Joint Patents anywhere in the world other than the U.S., and Affymax would
prosecute and maintain the Joint Patents in the U.S., subject to the Parties
coordinating their efforts as appropriate to make such prosecution activities as
efficient, convenient and harmonious as possible.  The external costs of such
prosecution of the Joint Patents shall be shared equally by the Parties and the
internal costs of such prosecution of the Joint Patents shall be borne by the
Party that prosecutes a patent application in the Joint Patents (the
“Prosecuting Party”); provided, however, in the Licensed Territory only,
Collaborator shall bear both internal and external costs and expenses incurred
with respect to the prosecution of such patent application, except as otherwise
provided below.  The Prosecuting Party shall

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

provide the other Party reasonable opportunity to review and comment on such
prosecution efforts regarding the applicable Joint Patents in the particular
jurisdictions, and such other Party shall provide the Prosecuting Party
reasonable assistance in such efforts.  The Prosecuting Party shall provide the
other Party with a copy of all material communications from any patent authority
in the applicable jurisdictions regarding the Joint Patent being prosecuted by
such Party, and shall provide drafts of any material filings or responses to be
made to such patent authorities a reasonable amount of time in advance of
submitting such filings or responses.  In particular, each Party agrees to
provide the other Party with all information necessary or desirable to enable
the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority.  Except to the extent a particular Party
is restricted by the licenses granted to the other Party and/or the other
covenants contained in the Agreement, each Party shall be entitled to practice,
and grant to Third Parties and its Affiliates the right to practice, the Joint
Patents and all Joint Inventions without restriction or an obligation to account
to the other Party, and the other Party shall consent, without additional
consideration, to any and all such licenses. Either Party may determine that it
is no longer interested in supporting the continued prosecution or maintenance
of a particular Joint Patent in a country or jurisdiction, in which case:
(i) such Party may elect to cease its ownership interest in such Joint Patents
and shall, if requested in writing by the other Party, assign its ownership
interest in such Joint Patent in such country or jurisdiction to the other Party
for no additional consideration, and (ii) thereafter, the electing Party shall
be released from any obligations with regard to such Joint Patents and any such
Joint Patent would thereafter be deemed a Affymax Patent in the case of
assignment to Affymax, or a Collaborator Patent in the case of assignment to
Collaborator.

 

28.          Amendment to Section 9.5(b)(i).  The Parties hereby agree to amend
and restate Section 9.5(b)(i) of the Japan Agreement by replacing such Section,
in its entirety, with the following:

 

(i)            If a Third Party infringes any Affymax Patent or Joint Patent in
the Licensed Territory by making, using, importing, offering for sale or selling
the Product, Hematide, [ * ] or any product containing the Peptide, or [ * ]
(such activities, “Product Infringement”), each Party shall so notify the other
Party as provided in Section 9.5(a), which such notice shall include all
Information available to the other Party regarding such alleged infringement and
Affymax shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity engaged in such
Product Infringement in the Licensed Territory, subject to
Section 9.5(b)(ii) below, at its expense.  Affymax shall have a period of one
hundred twenty (120) days after such notification to or by Affymax, to elect to
so enforce such Affymax Patent or Joint Patent.  In the event it does not so
elect, it shall so notify Collaborator in writing during such one hundred twenty
(120) day time period, and Collaborator shall have the right, but not the
obligation, to commence a suit or take action to enforce the applicable Affymax
Patent or Joint Patent against such Third Party perpetrating such Product
Infringement at its expense, unless Affymax

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

demonstrates to the Collaborator in writing a reasonable business basis for not
enforcing such Affymax Patents or Joint Patents against such Product
Infringement during such time period, in which case Collaborator shall not have
the right to so commence such suit or take such action to enforce the applicable
Affymax Patent or Joint Patent without Affymax’s prior written consent, provided
that if such basis is so demonstrated, that the Parties shall re-evaluate upon
Collaborator’s reasonable request, from time to time, whether such basis
continues to apply or whether at such time Collaborator may exercise such right.
Each Party shall provide to the Party enforcing any such rights under this
Section 9.5(b)(i) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required by applicable Law to pursue such action.  The enforcing Party shall
keep the other Party regularly informed of the status and progress of such
enforcement efforts, and shall reasonably consider the other Party’s comments on
any such efforts.  Each Party shall bear all of its own internal costs incurred
in connection with its activities under this Section 9.5(b)(i).

 

29.          Amendment to Sections 9.5(c) and (d).  The Parties hereby agree to
amend and restate Sections 9.5(c) and (d) of the Japan Agreement by replacing
such Sections, in their entirety, with the following:

 

(c)           Infringement of Affymax Patents or Joint Patents in the Affymax
Territory.  For any and all infringement of Affymax Patents or Joint Patents
anywhere in the Affymax Territory, the rights and responsibilities of the
Parties shall be governed by Section 9.5(b) of the Global Agreement.

 

(d)           Product Infringement of Collaborator Patents (other than Joint
Patents) in the Affymax Territory.  For any and all infringement of Affymax
Patents other than Joint Patents anywhere in the Affymax Territory, the rights
and responsibilities of the Parties shall be governed by Section 9.5(c) of the
Global Agreement.

 

30.          Amendment to Section 9.5(g)(ii).  The Parties hereby agree to amend
and restate Section 9.5(g)(ii) of the Japan Agreement by replacing such Section,
in its entirety, with the following:

 

(ii)           the portion of any such remaining amounts that represents
recovery for infringement in the Affymax Territory shall be allocated according
to the applicable terms of the Global Agreement.

 

31.          Amendment to Section 11.1.  The Parties hereby agree to amend and
restate clause (a) of Section 11.1 of the Japan Agreement by replacing such
Section, in its entirety, with the following: “(a) the development, manufacture,
storage, handling, use, promotion, sale, offer for sale, and importation of
Products by Affymax or its sublicensees (other than Collaborator) or Affiliates
in the Affymax Territory and/or the Development activities conducted by or on
behalf of Affymax (or its sublicensees, other than Collaborator, or Affiliates
in the Affymax Territory,

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

if any), including without limitation the development activities prior to or
ongoing as of the Effective Date”.

 

32.          Amendment to Section 11.2.  The Parties hereby agree to amend and
restate clause (i) of Section 11.2 of the Japan Agreement by replacing such
Section, in its entirety, with the following: “(i) the development, manufacture,
storage, handling, use, promotion, sale, offer for sale, and importation of
Products by Affymax or its sublicensees (other than Collaborator) or Affiliates
in the Affymax Territory and/or the Development activities conducted by or on
behalf of Affymax (or its sublicensees, other than Collaborator, or Affiliates
in the Affymax Territory, if any), including without limitation the development
activities prior to or ongoing as of the Effective Date”.

 

33.          Amendment to Section 12.4.  The Parties hereby agree to amend the
Section 12.4 of the Japan Agreement by deleting the final sentence of such
Section in its entirety.

 

34.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

35.          Effectiveness.  This Amendment will become effective upon the
execution hereof by both Parties.

 

36.          Continuing Effect. Other than as set forth in this Amendment, all
of the terms and conditions of the Agreement will continue in full force and
effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their duly authorized officers as of the Amendment Effective Date.

 

TAKEDA PHARMACEUTICAL COMPANY
LIMITED

 

AFFYMAX, INC.

 

 

 

By:

/s/ Yasuhiko Yamanaka

 

By:

/s/ Arlene Morris

 

 

 

Name:

Yasuhiko Yamanaka

 

Name: Arlene Morris

 

 

 

Title:

Corporate Officer, General Manager,
Pharmaceutical Marketing Division

 

Title:   President & CEO

 

--------------------------------------------------------------------------------

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------